Citation Nr: 0000673	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-05 348	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a 
bilateral hearing loss, to include restoration of a prior 20 
percent rating.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service ocnnection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1968.

The current matter is before the Board on appeal from a 
September 1996 rating decision by the RO in Los Angeles, 
California, which reduced the veteran's disability rating for 
his bilateral hearing loss from 20 percent to 10 percent, 
effective from December 5, 1995, and denied service 
connection for tinnitus. The issue of entitlement to an 
increased rating for bilateral hearing loss, to include 
restoration of a prior 20 percent evaluation is the subject 
of a remand section of this decision. 


FINDINGS OF FACT

1.  Service connection for tinnitus was denied in an 
unappealed rating decision in February 1992.

2.  Evidence received since the February 1992 decision is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

CONCLUSION OF LAW

New and material evidence to reopen a claim of service 
connection for tinnitus has not been submitted.  38 U.S.C.A. 
§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tinnitus was denied in an unappealed 
rating decision in February 1992 on the basis that tinnitus 
was not shown in service or for many years thereafter. A 
application to reopen the claim for service connection for 
tinnitus was received from the veteran in November 1995. 

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  38 
U.S.C.A. § 5108. New and material evidence is defined by 
regulation as evidence which has not been previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the matter under consideration. It must be 
neither cumulative nor redundant and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156. 

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

Hodge v. West, 155 F.3d 1356, (Fed. Cir. 1998) provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim. 
Moreover, Hodge stressed that under the regulation new 
evidence that was not likely to convince the Board to alter 
its previous decision could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Id.

Pursuant to Elkins v. West, 12 Vet.App. 209 (1999), the Board 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a)(1998) in 
order to have a finally denied claim reopened under 38 U.S.C. 
§ 5108. Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S. C. § 5107(a). Third, if the 
claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled. 

Here, the evidence received since the February 1992 denial of 
service connection for tinnitus includes the reports of VA 
and private audiology examinations conducted in February and 
October 1996, respectively, and the transcript of a personal 
hearing held at the RO in February 1998. The VA examination 
report only notes the veteran's complaints of tinnitus, while 
the private examination report fails to mention tinnitus at 
all. At the personal hearing in February 1998, the veteran 
testified concerning his hearing loss without directly 
addressing his problems with tinnitus. Clearly, this evidence 
does not bear directly on the matter at issue and is not so 
significant that it must be considered to evaluate the merits 
of the veteran's claim. Accordingly, the Board finds that new 
and materal evidence to reopen the veteran's claim for 
service connection for tinnitus has not been presented., and 
thus the appeal as to this issue is denied. 38 U.S.C.A. 
§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of service 
connection for tinnitus has not been presented; the appeal as 
to this iisue is denied.




REMAND

Initially, the Board notes that the veteran's claim for 
increase for bilateral hearing loss is well grounded in that 
he has alleged increased symptomatology which he feels 
justifies a higher rating.  

A review of the record shows that the veteran's claim for 
increase was received by the RO on December 5, 1995.  At that 
time, he was in receipt of a 20 percent rating for his 
bilateral hearing loss, but sought a higher rating.  Pursuant 
to his claim, he underwent a VA audiometric examination in 
February 1996.  A rating action in September 1996, considered 
the results of the February 1996 audiometric examination and 
determined that the veteran was only entitled to a 10 percent 
rating for his bilateral hearing loss, rather than the 20 
percent rating previously assigned.  This rating action set 
the date of reduction as December 5, 1995.  As the veteran's 
last official audiometric examination was conducted several 
years ago in February 1996, the Board is of the opinion that 
a current audiometric examination would be beneficial in 
assessing the veteran's hearing status and address the issue 
of service connection for tinnitus.  Accordingly, the case is 
being remanded for the following action:

1. The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claims that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.   

2. The veteran should be scheduled for an 
audiometric examination to determine the 
current nature and extent of his bilateral 
hearing loss. All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. The examination should be 
conducted in accordance with 38 C.F.R. 
§ 4.85 (1999). 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for proper 
review of the medical history.  The 
examination report is to reflect whether 
such a review of the claims file was made.  
Any opinion expressed should be accompanied 
by a written rationale.

3.  The RO then should again adjudicate the 
issue on appeal, with appropriate 
consideration of 38 C.F.R. § 3.321(b)(1999). 
If the veteran remains dissatisfied with the 
determination, he and his representative 
should be furnished a supplemental statement 
of the case covering any new evidence, the 
pertinent law and regulations and the 
reasons and bases for the determination 
made.  After they have had an opportunity to 
respond, the case should be returned to the 
Board for further appellate consideration, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals





